Citation Nr: 1007839	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a travel Board hearing, which was then 
duly scheduled for May 2008.  However, in April 2008 the 
Veteran informed VA that he wished to cancel the hearing.

 
FINDINGS OF FACT

1.  The Veteran's service-connected disability is:  acne, 
suppurativa, acute and chronic, widely distributed rated at a 
60 percent disability rating.

2.  The Veteran is a high school graduate with significant 
work experience as a bus driver.

3.  The Veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment.   


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. § 4.16(a).  

In this case, the record shows that service connection has 
been established for a skin disorder which is currently rated 
at a 60 percent disability rating.  This is the Veteran's 
only service-connected disability.  Accordingly, the Veteran 
does meet the threshold rating criteria for consideration for 
a TDIU rating under 38 C.F.R. § 4.16(a).  

In connection with his claim for TDIU the Veteran reported 
that he was a high school graduate with training to acquire a 
CDL license.  The Veteran reported that he last worked in 
June 2004 as a bus driver.  According to the Veteran, his 
legs prevented him from securing or following any 
substantially gainful occupation.  In his notice of 
disagreement dated in September 2005, the Veteran stated that 
he applied for a job as a school bus driver but he failed the 
stress test, could not climb stairs, and could not jump off 
the back of the bus's emergency exit.  

The Veteran's former employer reported that the Veteran 
worked there from September 1974 to September 2004 and that 
he retired.    

For the following reasons the Board finds that a grant of 
TDIU is not warranted.  Although the Veteran has been 
determined to be unemployable by Social Security 
Administration (SSA), review of SSA records reveals that 
disability was granted based on "severe combination of 
impairments" that includes:  cataracts in both eyes; blurry 
vision; hypertension; irregular heart rhythm; Agent Orange 
exposure; poor circulation, swelling, tingling, and numbness 
in the legs; and swelling around the calf and ankle.  The 
Veteran is not service-connected for any of these 
disabilities.  While the Veteran is service-connected for 
acute and chronic acne, suppurativa as a result of Agent 
Orange exposure, SSA found that this disability affected the 
Veteran's ability to pursue pastimes.  No findings of the 
affect of this disability on the Veteran's ability to secure 
and follow a substantially gainful occupation were made.  

In July 2004 the Veteran underwent a compensation and pension 
(C&P) skin examination.  During the examination the Veteran 
reported that his rash was chronic but would partially 
revolve.  He had recurrent pustules, erythematous papules, 
chronic blackheads, and moderate to severe pruritis 
especially with sweating.  The Veteran reported that he 
worked as a bus driver for 30 years and stated that his job 
had not been impacted by his dermatological disorder.  
Physical examination revealed that 100 percent of the facial 
area was scarred with disfigurement of the nose.  The 
examiner also found 45 percent of the back, buttocks area and 
35 percent of the chest were scarred.  The legs were 5 
percent covered with lesions.  

In June 2009 the Veteran was accorded another C&P skin 
examination.  The examination revealed multiple open 
comedones and pupules over the back, chest, posterior upper 
thighs, buttocks, face and abdomen.  There were pustules and 
nodules on the back, abdomen, and chest.  There were no 
abscesses or erosions.  There was pitted scarring on the 
face, and atrophic scarring on the back, chest, thighs, and 
buttocks.  Physical examination also revealed large redundant 
abdominal pannus folds with well circumscribed, irregularly 
shaped brownish-red patches with scaling, maceration, and 
fissuring.  The Veteran also had reddish brown 
hyperpigmentation, scaling, and lichenification of bilateral 
lower extremities.  The diagnoses were nodulocystic acne, 
intertrigo, and stasis dermatitis.  The examiner stated that 
no functional impairment was caused by the skin disorder.  An 
addendum included the examiner's opinion that the Veteran's 
service-connected condition of eczema should not prevent him 
from obtaining and maintaining gainful employment performing 
physical and sedentary work.  She further stated that there 
was no objective evidence it support a claim that the Veteran 
was not able to obtain and maintain substantially gainful 
employment solely as a result of symptoms of his skin 
condition.  Moreover, his skin condition, to include 
medication(s) used to treat the condition, should not affect 
his occupational functioning.

The Board concludes that the Veteran's education, work 
experience, and degree of disability do not prevent him from 
obtaining and maintaining gainful employment as reported by 
the June 2009 VA examiner.  Moreover, the Veteran reported 
during the July 2004 VA examination that his job was not 
impacted by his dermatological disorder.  While the evidence 
shows that Veteran attempted to find, obtain, and maintain a 
similar position as a school bus driver, he was not denied 
this position due to his service-connected acute and chronic 
acne, suppurativa.  

While the SSA grant of disability benefits is evidence that 
must be considered, it is not evidence that is controlling 
for VA purposes as VA and SSA regulations are different.  In 
this case, the SSA considered the Veteran's age and 
nonservice-connected disabilities in finding him entitled to 
a grant of disability benefits.  He was not found disabled by 
SSA solely due to the service-connected disability.  

The weight of the evidence demonstrates that the Veteran's 
current service- connected disability does not preclude him 
from obtaining or maintaining substantially gainful 
employment.  While the Veteran's assertions have been 
considered, the Board finds most probative the 2009 VA 
examination report and the SSA determination, neither of 
which found the Veteran was unable to obtain or maintain 
employment due to service-connected disability.  Therefore, 
the Veteran does not meet the regulatory requirements for 
total disability based on individual unemployability.  
38 C.F.R. § 4.16(a).  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Moreover, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

A letter from the RO dated in May 2005 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for TDIU.  He was also advised of the evidence that VA 
would seek to provide and of the information and evidence 
that he was expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Although the Veteran was not informed of how VA 
establishes disability ratings and effective dates in 
accordance with Dingess/Hartman, TDIU is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for TDIU.  

Regarding the duty to assist, STRs and SSA records have been 
obtained and made a part of the record, as have VA and 
private treatment records.  The Veteran was afforded a C&P 
examination; the report of which is of record.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This issue was previously remanded by the Board in May 2009 
for further development.  As discussed above, the Board finds 
that the agency of original jurisdiction (AOJ) substantially 
complied with the remand orders and no further action is 
necessary in this regard.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  


ORDER

Entitlement to TDIU is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


